Citation Nr: 1435796	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-44 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for residuals of a fungal infection of the feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

In March 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  In August 2013, the Board remanded this appeal for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A chronic low back disability was not present until more than one year following the Veteran's discharge from service, and no current low back disability is etiologically related to service.

2.  The Veteran's residuals of a fungal infection of the feet originated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for residuals of a fungal infection of the feet, claimed as jungle rot, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice with respect to the effective date and disability rating elements of the claims, in a letter sent in September 2009, prior to the initial adjudication of the claims.  

In addition, as explained below, the evidence currently of record is sufficient to substantiate the claim for service connection for residuals of a fungal infection of the feet.  Therefore, no further development is required before the Board decides that claim.

The Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of his back claim.  All pertinent service treatment records, private treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  In addition, the Veteran was provided an adequate examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the June 2010 VA spine examination and August 2010 addendum opinion are adequate for adjudication purposes.  The examiner considered all of the pertinent evidence of record and the statements of the Veteran, and specifically provided a rationale for the opinions stated, relying on and citing to the records reviewed.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the back claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability.  A history of whiplash, back strain, and low back strain was noted at the time of his May 1969 service entrance examination; however, his spine was found to be normal on the clinical evaluation.  The examiner referred to a letter from the Veteran's private provider, Dr. A.L.C., but found no current disability.  

The letter from Dr. A.L.C. indicates that he treated the Veteran from January to March 1969 for injuries sustained in a January 1969 motor vehicle accident (MVA).  Dr. A.L.C. stated that he was writing on behalf of the Veteran's mother to inform the military that the Veteran's back pain from the MVA persisted and that he was having difficulty with basic training.  Dr. A.L.C. noted that at the time of the MVA and treatment, the Veteran had symptoms of severe lumbosacral strain with radiculitis.  X-rays showed a narrowing of the fifth lumbar intervertebral space, probably representing disc disease.  However, he did not indicate that he had treated the Veteran subsequent to March 1969.  

The Veteran sought treatment on numerous occasions during service for complaints of back pain.  He was placed on profile in June 1969 and August 1970.  X-rays taken in June 1969 were normal as was his range of motion.  Throughout service, the Veteran's back pain was attributed to mild lumbar strain, back sprain, low back syndrome, or lumbosacral strain.  The Veteran's spine was found to be normal on the separation examination.

No additional treatment of the spine was documented until January 1985, at which time the Veteran sought treatment for an injury sustained at work.  At the time of this injury, he did not report the January 1969 MVA or report a history of back pain during or since service.  In fact, after his January 1985 injury, the Veteran sought treatment regularly for his back pain and had multiple spine surgeries.  Treatment records dated prior to the filing of his claim in August 2009 do not show that he reported having had back pain or injury to his spine prior to 1985.  In fact, some medical evidence, such as a letter from Dr. A.I.L. dated in July 1998, specifically states that the Veteran denied having had trauma to his spine other than the 1985 trauma.  

In a June 2010 statement, the Veteran reported that during combat, a blast caused weaponry to fall on his head and shoulder, injuring his shoulder and low back.  He also stated that his back ached after replacing the motor on his service vehicle.  He said his pain continued after service and that eventually his L5 disc ruptured.  He noted his surgeries and stated that he has had not had a day without severe and chronic back pain.  The Veteran did not mention his January 1985 injury.

In April 2010, the Veteran asked Dr. C.R. to indicate what, if any, contributory factor his military service had on his back disability.  He described the May 1969 letter from Dr. A.I.L. and reported his history of in-service treatment for back pain.  Dr. C.R. reviewed treatment records dating back to 1985 and observed that the records do not mention a military contributory factor.  He noted multiple contributory factors for the surgery he performed but said he could not speak to the prior treating physicians or their knowledge about contributory factors.  Dr. C.R. observed that the MVA seemed to be at least a contributory factor and that military service could have been as well.  However, since he did not have service treatment records for review he could not address the matter.  In May 2010, Dr. C.R. stated that after reviewing available information, he found many factors contributing to the Veteran's degenerated lumbar spine.  He opined that while it is possible that the Veteran's service was a contributory factor, he was not able to determine the percentage.  

The Board observes that both of Dr. C.R.'s opinions are speculative as to whether service caused or contributed to the Veteran's current disability.  Therefore, they are limited in probative value .  Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

During the June 2010 VA examination, the Veteran reported that carrying heavy packs and doing work as a combat engineer aggravated his low back.  He also stated that his vehicle was hit by mines, which resulted in back pain.  He reported having had low back pain with radiation from 1970 to 1985.  He also noted his first surgery in 1985.  However, he did not report his January 1985 work-related injury and the examiner did not discuss it in the examination report.  The examiner did not provide an opinion addressing whether the back disability was due to service.

In an August 2010 addendum opinion, the examiner summarized the Veteran's history of back pain and treatment during service and noted the pre-service MVA.  The examiner observed that the Veteran was employed as a mechanic and performed sheet metal work after service.  The Veteran reported that he had low back pain after service and eventually had to have surgery in 1985.  However, the examiner found no objective documentation to substantiate any ongoing back problem or functional impairments from his back condition during those years.  Further, the examiner found no documentation of any chronic back disability at discharge from service.  The examiner opined that based on the documented episodic muscular type low back strain in service that it is less likely that his current back condition was caused by or permanently aggravated by service.  The examiner found that it is more likely that post-service factors, including occupation, are at least as likely as not related to the Veteran's back condition which became manifest 15 years post discharge.

During his March 2011 hearing before the Board, the Veteran testified that his low back condition worsened during service due to strenuous exercises and marches.  He stated that his legs would go numb when running and that his back was aggravated when he changed motors on equipment.  He said a medic treated him with muscle relaxers and pain pills.  He reported that his back pain worsened after service and that he has been treated for back pain since separation from service.  The Veteran said he was unable to get treatment records for his period of treatment after leaving service because his providers had died.  Regarding the January 1985 work-related injury, he stated that his legs started to tingle as he was climbing a set of stairs and that simultaneously his left leg gave out as he slipped on insulation, which resulted in the fall.  He testified that his back condition involved a pinched nerve, which caused the tingling in his legs and subsequent fall.  He described how his back condition has worsened since 1985.

The Board has considered all of the evidence and finds that the preponderance of the evidence establishes that the low back problems in service resolved without residual disability, that arthritis of the low back was not present until more than one year following the Veteran's discharge from service, and that the Veteran's current low back disability is unrelated to service.  In this regard, the Board notes that the Veteran was not found to have a chronic back disorder in service, his back was found to be normal on the examination for discharge, there is no post-service medical evidence of any back disorder until after a post-service injury in 1985, the post-service medical evidence linking the Veteran's back disability to service is speculative, and the VA medical opinion, which was rendered following a review of the Veteran's pertinent history and is properly supported, is against the claim.

In reaching this decision, the Board has considered the Veteran's statements.  The Board has not found the Veteran's statements to the effect that he has had continuous back problems since his discharge from service to be credible.  In this regard, the Board notes that his statements are self-serving and inconsistent with the history that he provided for clinical purposes prior to the filing of his claim.  Finally, the Board notes that as a lay person without medical training, the Veteran is not competent to provide an opinion concerning the etiology of his back disability.  In any event, his lay opinion concerning the etiology of his back disability is clearly of less probative value than the VA medical opinion against the claim.

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's low back disability.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

IV.  Residuals of a Fungal Infection of the Feet

The Veteran seeks entitlement to service connection for residuals of a fungal infection of the feet, claimed as jungle rot.  During his hearing before the Board, the Veteran testified that during service, he was not able to report his skin condition to anyone while he was stationed in the field.  He indicated that subsequent to service, he sought treatment at a VA facility and was diagnosed with jungle rot and ingrown toenails due to his feet having been wet for an extended period.  He testified that VA providers removed his toenails, which resulted in an infection, and that he sought treatment from a private provider for the infection and subsequent skin problems.  He said this provider has treated his skin condition since that time.

The service treatment records are negative for evidence of any skin disorder of the feet.  A June 1984 private treatment record shows complaints and treatment of the feet and documents that the Veteran had been treated at a VA facility.

VA examination reports dated in June 2010 and October 2013 show a diagnosis of tinea and include negative nexus opinions that were based on the lack of objective medical evidence showing a skin disability of the feet during and subsequent to service.  The Veteran's lay statements were not considered.

An undated letter from R.P.M., MD, received in May 2010, indicates that the Veteran has had severe chronic fungal infections of the skin and nails, which were most likely a result of his military service.

The Board has reviewed the evidence and finds that it is in relative equipoise as to whether the Veteran had a fungal infection of the feet during service that persisted subsequent to service.  The Board observes that the negative opinions from the VA examiners are inadequate because they did not consider the Veteran's lay statements in the rationale.  

The Board has considered the Veteran's lay statements and testimony and finds that he is competent to report symptoms such as a skin condition of the feet, because it can be readily observed by laypersons.  The Board also finds that his statements are credible as the June 1984 treatment record documents the Veteran's history of treatment at the VA facility.  Further, the Veteran has not provided inconsistent statements regarding the onset and treatment of his skin condition of the feet.

Given the foregoing and the medical opinion linking the skin disability of the feet to service, the Board finds that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for the residuals of a fungal infection of the feet.


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a fungal infection of the feet, claimed as jungle rot, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


